Citation Nr: 1752983	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension prior to January 7, 2013. 

2.  Entitlement to an evaluation in excess of 10 percent for hypertension on or after January 7, 2013.

3.  Entitlement to a compensable evaluation for right ear hearing loss prior to July 27, 2010. 

4.  Entitlement to a compensable evaluation for bilateral hearing loss on or after July 27, 2010. 

5.  Entitlement to a compensable evaluation for residuals of a fractured third metatarsal of the right foot prior to January 29, 2016, and an evaluation in excess of 10 percent for metatarsalgia on or after January 29, 2016 (previously rated as residuals of a fractured third metatarsal of the right foot).

6.  Entitlement to a total disability evaluation based on individual unemployability due to the service-connected disabilities (TDIU) prior to October 13, 2014.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of the Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO continued the noncompensable evaluations for the service-connected hypertension, right ear hearing loss, and right foot disability. 

In an April 2013 rating decision, the RO increased the disability evaluation for hypertension to 10 percent disabling, effective January 7, 2013.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
In a May 2013 rating decision, the RO expanded the hearing loss disability from the right ear to bilateral hearing loss and assigned a noncompensable evaluation effective from July 27, 2010.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the record.

In December 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

In a May 2016 rating decision, the AOJ granted entitlement to TDIU, effective October 23, 2014.  As the AOJ did not grant TDIU for the entire appeal period, the issue of entitlement to TDIU prior to October 13, 2014, remains before the Board. 

The issues of entitlement to a compensable evaluation for residuals of a fractured third metatarsal of the right foot prior to January 29, 2016, and an evaluation in excess of 10 percent for metatarsalgia (previously rated as residuals of a fractured third metatarsal of the right foot) since January 29, 2016, and entitlement to a TDIU prior to October 13, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to January 7, 2013, the Veteran was not shown to have diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  

2.  Since January 7, 2013, the Veteran has not been shown to have diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  

3.  Prior to July 27, 2010, the Veteran's right ear hearing loss was manifested by Level IV hearing in the right ear.

4.  Since July 27, 2010, the Veteran's bilateral hearing loss hearing has been manifested, at worst, by Level II hearing loss in the right ear and Level III hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hypertension prior to January 7, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2017).

2.  The criteria for an evaluation in excess of 10 percent for hypertension on or after January 7, 2013, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2017).

3.  The criteria for a compensable evaluation for right ear hearing loss prior to July 27, 2010, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).

4.  The criteria for a compensable evaluation for bilateral hearing loss on or after July 27, 2010, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. § Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
I.  Hypertension

The Veteran is currently assigned a noncompensable evaluation prior to January 7, 2013, and 10 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.  

For VA compensation purposes, the term hypertension means that diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a compensable evaluation prior to January 7, 2013, and an evaluation in excess of 10 percent evaluation thereafter is not warranted for hypertension.

In August 2008, the Veteran filed his claim for an increased evaluation for hypertension.

In October 2008, the Veteran was afforded a VA examination.  His blood pressure readings were 132/78, 134/70, and 132/76.  The VA examiner remarked that the Veteran's condition was stable and well-controlled with medication.

The Veteran was afforded another VA hypertension examination in January 2013 during which it was noted that hypertension required continuous medication.  His blood pressure readings were 160/88, 158/88, and 160/88.  The VA examiner commented that the Veteran's hypertension prevented him from performing physically strenuous work activities.  The VA examiner also indicated that the Veteran had poor control of his hypertension.

Pursuant to the Board's December 2014 remand directives, the Veteran was afforded a VA hypertension examination in February 2015.  It was again noted that the Veteran's hypertension required continuous medication.  His blood pressure readings were 160/78, 158/78, and 160/78.  The VA examiner indicated that the Veteran's hypertension did not impact his ability to work. 

In January 2016, the Veteran was afforded his most recent VA hypertension examination.  The VA examiner reported that the Veteran's blood pressure was stable and unchanged since his last examination.  The Veteran stated that his blood pressure was usually 145/80.  Upon examination, his blood pressure readings were 134/62, 152/72, and 154/70.  The average blood pressure was 146/68.  The Veteran's hypertension did not impact his ability to work.  The VA examiner concluded that the Veteran's condition was stable and unchanged.  His diastolic pressure was not predominately 110 to 130 or higher, and his systolic pressure was not predominantly 160 or higher.  The Veteran's hypertension required continuous medication.

The Veterans' treatment records contain blood pressure readings between 126/78 and 142/70.

Prior to January 7, 2013, the Veteran has not been shown to have diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  
Since January 7, 2013, the Veteran has not been shown to have diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Therefore, the Board finds that the weight of the evidence is against a compensable evaluation prior to January 7, 2013, and in excess of 10 percent evaluation thereafter for hypertension.  

In reaching its conclusion, the Board has considered the Veteran's lay statements regarding the severity of his hypertension.  However, the rating criteria for hypertension are governed by specific blood pressure measurements.  Moreover, the Veteran told the January 2016 VA examiner that his blood pressure was usually 145/80.

As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. at 55.


II.  Hearing Loss 

The Veteran is currently assigned a noncompensable evaluation for right ear hearing loss prior to July 27, 2010, and a noncompensable evaluation for bilateral hearing loss thereafter, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to higher evaluations for his right ear hearing loss or bilateral hearing loss.

The Veteran was afforded a VA examination in October 2008 at which time his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
80
90
51
LEFT
10
40
55
70
44

The Maryland CNC controlled speech discrimination test revealed speech recognition of 80 percent in the right ear and 84 percent in the left ear. 
These audiometric findings equate to Level IV hearing loss in the right ear.  See 38 C.F.R. § 4.85, Table VI.  The Veteran's non-service-connected left ear is assigned Level I.  See 38 C.F.R. § 4.85(f).  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's right hearing loss is accurate and appropriately reflects his right ear hearing loss prior to July 27, 2010, under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the right ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86(a), (b).

The Veteran was later provided another VA examination in January 2013, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
40
85
100
61.25
LEFT
20
50
65
80
53.75

The Maryland CNC controlled speech discrimination test revealed speech recognition of 100 percent for the right ear and 96 percent for the left ear.

These audiometric findings equate to Level II hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation is warranted for bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the bilateral ears is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the bilateral ears.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86(a), (b).

The Veteran was provided another VA examination in February 2015, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
85
95
56.25
LEFT
15
60
80
80
58.75

The Maryland CNC controlled speech discrimination test revealed speech recognition of 84 percent bilaterally.

These audiometric findings equate to Level II hearing loss in the right ear and Level III hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation is warranted for bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the bilateral ears is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the bilateral ears.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).

The Veteran was provided his most recent VA examination in January 2016, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
85
100
60
LEFT
15
45
60
75
49

The Maryland CNC controlled speech discrimination test revealed speech recognition of 100 percent bilaterally.

These audiometric findings equate to Level II hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation is warranted for bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the bilateral ears is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the bilateral ears.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86(a), (b).

The Board also acknowledges that the Veteran submitted an April 2010 private audiogram.  However, the report indicates that Monitored Live Voice (MLV) was used rather than the Maryland CNC speech discrimination.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Therefore, the Board is not able to consider the private audiological examination for rating purposes.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).

Based on the foregoing, the audiological examinations complying with the regulatory requirements do not show that the Veteran is entitled to a compensable evaluation for his right ear hearing loss or bilateral hearing loss.  The Board has considered the Veteran's lay assertions regarding his diminished hearing.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, a higher initial evaluation is not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable evaluation for hypertension prior to January 7, 2013, is denied. 

Entitlement to an evaluation in excess of 10 percent for hypertension on or after January 7, 2013, is denied.

Entitlement to a compensable evaluation for right ear hearing loss prior to July 27, 2010, is denied. 

Entitlement to a compensable evaluation for bilateral hearing loss on or after July 27, 2010, is denied. 


REMAND

Following the December 2014 remand, the Veteran was afforded VA examinations in February 2015 and January 2016 in connection with his claim for an increased evaluation for his service-connected right foot disability.  However, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court concluded that 38 C.F.R. § 4.59 (2017) required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Veteran testified at his Board hearing that his toe on his right foot would give way, which caused him to fall.  Notably, VA's General Counsel has determined that, depending on the nature of the foot injury, 38 C.F.R. § 4.71a, Diagnostic Code 5284 may involve limitation of motion.  See VAOPGCPREC 9-98.  Moreover, in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court further held that the plain language of § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joints that are painful, whether or not evaluated under a Diagnostic Code predicated on range of motion measurements.  Therefore, in light of Correia and Southall-Norman, a remand is required to obtain an additional VA examination.

The examiner will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

The Board must defer adjudication of the issue of entitlement to a TDIU prior to October 13, 2014, as evidence obtained on remand and a decision on the increased evaluation claim may affect the outcome.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right foot disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a fractured third metatarsal of the right foot/metatarsalgia of the right foot.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disabilities.  In particular, he or she should indicate whether the Veteran's service-connected disability is best characterized as moderate, moderately severe, or severe.  

The examiner should also provide the ranges of motion in degrees for both feet and test the Veteran's ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether ranges of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g., October 2008, January 2013, February 2015, and January 2016 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


